Citation Nr: 1612449	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-46 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a right hip disability, to include as secondary to any back or neck disability.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to any back or neck disability.

5.  Entitlement to service connection for a right ankle disability, to include as secondary to any back or neck disability.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1989. 

These matters come before the Board of Veterans Appeals (Board) on appeal from September 2008 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) in Indianapolis, Indiana.

In February 2010 the Veteran testified before a VA Decision Review Officer at the RO.  A transcript of that hearing is of record.  

The issues were remanded by the Board in August 2014 for further development.  The Board finds that further development is still necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded the issues in part to obtain records of any civil case brought by the Veteran in relation to his reported car accident in 1986.  The Veteran stated that he brought a civil case in 1986 or 1987 in relation to that accident.  The Board instructed the RO to Request the Veteran to provide authorization for VA to obtain all records associated with a civil claim from the law firm of "Chandler, Franklin, and O'Brian" for injuries sustained in an automobile accident in approximately 1986 or 1987 in Virginia.  The Board also noted, however, that the RO should attempt to obtain all pertinent records from any applicable courthouse as well.  The file does not contain any evidence that the RO attempted to obtain the documents from any courthouse.  

Additionally, after the Veteran supplied authorization to obtain records from his incarceration, VA made 2 attempts to obtain records at multiple facilities.  No response was received.   There is no indication that VA determined further attempts to obtain these Federal records would be futile or notified the Veteran of the unavailability of any records, other than to tell the Veteran that follow-up requests for the records were made.  See 38 C.F.R. § 3.159(c)(2), (e) (2015).  The Veteran was also not notified of the unavailability of court records from the law firm who he reports represented him in a civil claim related to injuries sustained in an automobile accident.  This should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if further attempts to obtain records from FCI Butner, USP Terre Haute, and USP Lewisburg would be futile or if the identified records do not exist.  If such a finding is made, the Veteran should be notified of the unavailability of the records.  If such a finding is not made, the AOJ should continue its attempts to obtain these records until such a finding is made or the records are obtained.  

2.  Notify the Veteran of the unavailability of records from the law firm of Chandler, Franklin, and O'Brian.

3.  Send the Veteran a request that he specify in which court the civil case was filed in 1986 or 1987.  If, and only if, the Veteran specifies which court, then attempt to obtain any court documents related to that case.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records if such is the case.  

4.  Review any evidence received as a result of the development above and consider whether such necessitates any additional development, including providing VA examinations or obtaining VA medical opinions.  For example, if documents are obtained showing injuries to the back or neck during a motor vehicle accident in service, an additional VA medical opinion would likely be necessary.  

5.  After completion of the above, review the expanded record and determine if the claims may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




